The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 9-13, 15, 16, 23-47, and 49-55 are currently pending and are subject to restriction.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-13, 15, and 16, drawn to an isolated follicle-stimulating hormone receptor (FSHR) binding immunoreceptor (IR) comprising a FSHR binding domain that is a FSH, FSHR antagonist, or an anti-FSHR agonist; a transmembrane domain, and a signaling domain, and a cell comprising the isolated follicle-stimulating hormone receptor (FSHR) binding immunoreceptor (IR).
II Claim 23, drawn to a method for stimulating a T cell-mediated immune response to a thyroid cell population in a mammal, the method comprising administering to a subject an effective amount of a modified cell comprising nucleic acid encoding the FSHRIR of Invention I.
III. Claim(s) 24-28, drawn to a method for stimulating a T cell-mediated immune response to a thyroid cell population in a mammal, the method comprising administering to a subject an effective amount of a modified cell comprising nucleic acid encoding the FSHRIR of Invention I.
IV. Claim(s) 29-47 and 55, drawn to an isolated nucleic acid sequence encoding a chimeric antigen receptor (CAR) comprising a follicle-stimulating hormone receptor (FSHR) binding domain that is an anti-FSHR antibody, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain.
V. Claim(s) 49, drawn to a method for stimulating a T cell-mediated immune response to a thyroid cell population in a mammal by administering a cell of Invention IV.
VI. Claim(s) 50-54, drawn to a method of treating a subject with cancer, the method comprising administering to the subject by administering a cell of Invention IV.

The inventions are independent or distinct, each from the other because:
The FSHRIR of Invention I and IV differ in structure and function. Therefore, Inventions I and IV are patentably distinct one from the other.

Inventions I and Invention II or III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP ' 806.05(h)).  In the instant case the product as claimed can be used in a materially different process such as in either of methods of Inventions II or III.

Inventions IV and Invention V or VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP ' 806.05(h)).  In the instant case the product as claimed can be used in a materially different process such as in either of methods of Inventions V or IV.

The product of Inventions I is not used in the method of Invention V or VI. Therefore, Invention I is patentably distinct from Invention V or VI.
The product of Inventions IV is not used in the method of Invention II or III. Therefore, Invention IV is patentably distinct from Invention II or III.

The methods of Inventions II and III are related in that each method requires the use of Invention I. However, the steps and end points of the methods are wholly different and therefore Inventions II and III are patentably distinct.

The methods of Inventions V and VI are related in that each method requires the use of Invention IV. However, the steps and end points of the methods are wholly different and therefore Inventions V and VI are patentably distinct.


This application contains claims directed to the following patentably distinct species.
If Applicants elect any of Inventions I, II, or III, Applicants must further elect between FSH, FSHR antagonist, or an anti-FSHR agonist in Claims 9, 23, 24 and amongst the sequences listed in Claim 10, wherein the elections will be consistent.
 The species are independent or distinct because the differ in structure and in function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656